Citation Nr: 0423616	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-31 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Whether the appellant's remarriage constitutes a bar to the 
payment of dependency and indemnity compensation (DIC) as the 
surviving spouse of a deceased veteran.



REPRESENTATION

Appellant represented by:	William M. Blaum, Attorney






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.  He died in March 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision in which the 
ROIC granted service connection for the cause of the 
veteran's death, but determined that the appellant was 
ineligible to receive DIC benefits because she had remarried.  



FINDINGS OF FACT

1. The appellant and the veteran were married in May 1958, 
and remained married until the veteran's death in March 1998.  

2.  In a September 2002 decision, the Board granted service 
connection on a presumptive basis for the cause of the 
veteran's death based on regulations in effect as of March 
26, 2002, but denied service connection for the cause of the 
veteran's death under the regulations in effect prior to 
March 26, 2002  .

3.  The appellant remarried in August 2001 and is currently 
married.  



CONCLUSION OF LAW

The appellant is barred from receiving DIC benefits as the 
veteran's surviving spouse because of her remarriage.  38 
U.S.C.A. § 101(3)(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.53, (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Unlike many questions subject to appellate review, the issue 
of whether the character of the appellant's remarriage is 
considered a bar to the payment of DIC benefits, by its very 
nature, has an extremely narrow focus.  

The ROIC, in a letter issued in November 2002, specifically 
advised the appellant of the basis for denying payment of DIC 
benefits.  

Also, in the August 2003 Statement of the Case (SOC) and the 
November 2003 Supplemental Statement of the Case (SSOC), the 
ROIC set forth the law and facts in a fashion that clearly 
and adequately explained the basis of its decision.  

The appellant has neither submitted nor made reference to any 
additional records that would tend to substantiate her claim.  
In fact, in a statement dated in November 2003, the 
appellant's attorney indicated that she had no additional 
evidence or argument to submit.  

It appears clear, therefore, that there are no outstanding 
records or other evidence that could substantiate the claim.  

As will be discussed in greater detail hereinbelow, the Board 
believes that all facts relevant to determining the issue on 
appeal have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Under such circumstances, where there is no reasonable 
possibility that providing additional assistance would aid in 
substantiating a claim, VA is not required to take any 
further action to assist the claimant.  38 U.S.C.A. § 
5103A(a) (West 2002).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (holding that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence).  


II.  Analysis

The record reflects that, in March 1998, the appellant 
submitted a formal claim of entitlement to DIC benefits on 
the basis that a service-connected disability had caused or 
contributed to the veteran's death.  

This claim was denied by the ROIC in a November 1998 rating 
decision, and the appellant subsequently perfected an appeal 
regarding that issue.  

Throughout that appeal, the appellant essentially contended 
that the squamous cell carcinoma of the lung that had caused 
the veteran's death was related to his exposure to ionizing 
radiation in service.

Effective March 26, 2002, several diseases were added to the 
list of disabilities for which presumptive service connection 
was warranted based on exposure to ionizing radiation.  See 
67 Fed. Reg. 3612, 3616 (January 25, 2002) (now codified 
under 38 C.F.R. § 3,309(d)(2) (2002)).  These disabilities 
included cancer of the lung.

Thereafter, in a September 2002 decision, the Board granted 
service connection on a presumptive basis for the cause of 
the veteran's death based on the criteria in effect as of 
March 26, 2002.  

The Board also denied service connection for the cause of the 
veteran's death under the criteria in effect prior to March 
26, 2002 because the evidence did not establish that 
carcinoma of the lung was etiologically related to exposure 
to ionizing radiation in service.

In the October 2002 rating decision, the RO implemented the 
Board's decision by granting service connection for the cause 
of the veteran's death, effective March 26, 2002.  

As explained by the RO in a November 2002 notification 
letter, the RO nevertheless denied entitlement to DIC 
benefits because the appellant had remarried in August 2001, 
which rendered her ineligible to receive such benefits as a 
surviving spouse on and after that date.  

The Board notes that, for the purpose of administering 
veterans' benefits, the term "surviving spouse" of a veteran 
means a person of the opposite sex who was the spouse of the 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran, and after September 19, 1962, lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.  

A wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2003). 38 C.F.R. § 
3.50(a) (2003).  For VA benefits purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2003).  The appellant has the burden to 
establish her status as a claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  

The appellant has not contested the fact that she has 
remarried, or contested the validity of her remarriage.  The 
Board points out that the law, as stated above, is quite 
clear in this regard, and there is simply no legal way the 
appellant can receive DIC benefits once she has remarried.  

As noted, the appellant remarried in August 2001, and the 
award of service connection for the cause of the veteran's 
death was made effective as of March 2002.  The Board is 
legally bound to follow the law and regulations, and thus has 
no legal authority to provide the appellant with an award of 
DIC benefits since the date of her remarriage.  See 38 
U.S.C.A. § 7104.  

The Board has considered the appellant's contention that she 
should be awarded DIC benefits for the period from the date 
of her March 1998 DIC claim to the date of her marriage in 
August 2001.  However, as discussed, in September 2002, the 
Board denied the appellant's claim of service connection for 
the cause of the veteran's death under the criteria in effect 
prior to March 26, 2002.  That decision is final, and can 
only be challenged through a motion of clear and unmistakable 
error.  38 C.F.R. § 20.1000 (2003).  

In this case, neither the appellant nor her attorney have 
filed a motion of CUE in the Board's September 2002 decision.  
Thus, there is no factual basis or legal authority for 
awarding the appellant DIC benefits at any time prior to 
March 2002, much less prior to the date of the appellant's 
marriage in August 2001.  

The appellant's attorney has argued that the March 2002 
change in regulations should be applied retroactively, which 
would allow the appellant to receive DIC benefits prior to 
the August 2001 decision.  However, this contention ignores 
the fact that there is a previous Board decision specifically 
denying entitlement to DIC benefits based on the cause of the 
veteran's death prior to March 26, 2002.  

Furthermore, the United States Court of Appeals for Veterans 
Claims has specifically held that a liberalizing regulation 
cannot be applied retroactively unless the regulation 
contains language that permits it to be so applied.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

In addition, the Board is also bound by the effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 2002), which 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  
Therefore, because the grant of service connection for the 
cause of the veteran's death was specifically based on the 
liberalizing regulation that became effective in March 2002, 
the Board is prohibited from applying that regulation 
retroactive to that date.  

The appellant has also contended that, because she remarried 
in part due to financial concerns that would have been 
ameliorated had VA granted benefits earlier, VA should not be 
estopped from denying her benefits based on the fact that she 
remarried.  

The Board notes that the appellant appears to be raising what 
amounts to a theory of relief couched in equity.  While the 
Board is very sympathetic to the appellant's claim, we are 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Court has recognized that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 433 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  

In short, the Board finds that there is no interpretation of 
the facts of this case which will support a legal basis for 
favorable action with regard to the appellant's claim.  Since 
the law is dispositive, the claim must be denied on the basis 
of lack of entitlement under the law.  See Sabonis, supra.  



ORDER

The appellant's remarriage constitutes a bar to the payment 
of DIC as the surviving spouse of a deceased veteran; thus, 
payment of DIC benefits is denied as a matter of law.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



